Hunter, C. J.
The appellee, American Maize Products Company, filed a verified petition asking that the Appellate Court and the Clerk of the Appellate Court dismiss the appeal in the above entitled cause for the reason that the appellant, Eugene S. Wells, did not file his brief within the thirty (30) days after submission as required by Rule 2-15 of the Supreme Court. The appeal herein was submitted on August 11, 1964, on which *596date the appellant filed transcript and assignment of errors in this cause. The appeal in this cause is one from the Industrial Board of Indiana.
Insofar as applicable to this cause, Rule 2-16 of the Supreme Court provides in part as follows: “ ... No extension of time will be granted on appeals from Awards of the Industrial Board.” The appellant’s brief was filed with the Clerk of this Court on September 11,1964.
Rule 2-15 of the Supreme Court of Indiana provides in its pertinent part as follows: “ . . . The Appellant shall have thirty (30) days after submission in which to file his brief, and if the brief is not filed within the time limited, the Clerk shall enter an order dismissing the appeal.”
The record herein discloses that the transcript and assignment of errors were filed with the Clerk on August 11, 1964. Appellant’s time within which to file his brief therefore expired on September 10, 1964, thirty (30) days after the submission of the cause. The appellant’s brief was filed on September 11, 1964 and said filing therefore was one (1) day late. Members, etc. v. Adams (1960), 240 Ind. 280, 163 N. E. 2d 745. Rule 2-15, supra, provides that if the brief is not filed within the time limited, the Clerk shall issue an order to dismiss the appeal unless petition for extension of time is on file and in the instant case this appeal being an award of the Industrial Board, no extension of time may be granted pursuant to Rule 2-16, supra, of the Supreme Court of Indiana.
Therefore, the Clerk of this Court is hereby ordered and directed to dismiss this appeal pursuant to Rules 2-15 and 2-16, supra.
Note.—Reported in 201 N. E. 2d 292.